DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 2-7 in the reply filed on 7/28/2021 is acknowledged.
Claims 1 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both the barrier and the plug.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Regarding the names of the chambers (i.e. “decompression chamber”, “expansion chamber”) and the tunnel being called “an acceleration tunnel”, these are merely nomenclature, and there has not 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an acceleration tunnel” in lines 3-4.  It is unclear whether “an acceleration tunnel” of lines 3-4 is the same or different as “an acceleration tunnel” as recited in lines 2-3 of the claim.  As such the claim is indefinite for failing to distinctly claim the limitation.  Claims 3-7 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 2.
Claim 2 recites the limitation "the mixture outlet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3-7 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 2.
Claim 5 recites the limitation "the two cavitation barriers with adjustable bolts" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, which first recites this limitation, is withdrawn, and therefore does not provide proper antecedent basis for this limitation.
Claim 6 recites the limitation "the adjustable bolts" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 is are also rejected under 35 USC 112(b) by virtue of its dependency on claim 6.
Claim 6 recites the limitation "the reactor’s outer part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 is are also rejected under 35 USC 112(b) by virtue of its dependency on claim 6.
Claim 7 recites the limitation "the plug" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-7 refer to withdrawn claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huymann (U.S. Patent Pub. No. 2007/0041266) in view of Pappalardo et al. (U.S. Patent Pub. No. 2017/0036179).
Regarding claims 2 and 3, Huymann discloses a cavitation reactor suitable for use in the process (title; abstract; figures 1 and 2), the reactor comprising a flanged body (see figure 2, reference #2a and 2b with outside flanges, not labeled, for connecting to reference #25) with an acceleration tunnel (figure 1, reference #5) comprising three distinct zones: a mixture entry (figure 1, reference #3a); an acceleration tunnel (figure 1, reference #13), and a first (figure 1, reference #17) and second decompression or expansion chamber (figure 1, reference #4 and expansion chamber connected to) wherein the second expansion chamber is also the mixture outlet (figure 1, reference #4).

Regarding claim 4, Huymann in view of Pappalardo et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the reactor is made of steel, tungsten or titanium ([0054]).  It is noted that the limitation is directed to a method of making the reactor which does not further limit an apparatus claim.  
Regarding claim 5, Huymann in view of Pappalardo et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the two cavitation barriers (figure 1, reference #7a and 7c) with adjustable bolts (figure 2, reference #26) are placed in the acceleration tunnel in order to separate the two compression chambers (see figure 1, reference #7a and 7c in reference #5 and separate reference #17 from second decompression chamber).
Regarding claim 6, Huymann in view of Pappalardo et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the adjustable bolts are adjustable from the reactor’s outer part (figure 2, reference #26 outside reactor).
Regarding claim 7, Huymann in view of Pappalardo et al. discloses all the limitations as set forth above.  The reference as modified further discloses said bolts comprising a fixing nut to fasten the plug to the reactor body (figure 2, not labeled, connection of reference #15 to wall at reference #25) and a sealing nut to tighten the plug (figure 2, reference #26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Markert et al. (U.S. Patent Pub. No. 2013/0215706) discloses a cavitation reactor with three zones (reference #16, 24 and 14) and two cavitation barriers with adjustable bolts (reference #30/32 and 40/46/50).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774